Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Prior art references on form 892 and form 1449 teach a seal, comprising an upper seal area and a lower seal area, wherein the upper seal area has a first seal leg and a second seal leg, wherein the lower seal area has a third seal leg and a fourth seal leg, a first side seal area and a second side seal area, wherein the first side seal area is formed from an angled wall of the first seal leg and an angled wall of the third seal leg forming a first side sealing point, wherein the second side seal area is formed from an angled wall of the second seal leg and an angled wall of the fourth seal leg forming a second side sealing point, wherein the first side sealing point is vertically offset from the second side sealing point but fail to teach wherein the angled wall of the first seal leg and the angled wall of the third seal leg have a same taper angle relative to the first side sealing point, wherein the angled wall of the second seal leg and the angled wall of the fourth seal leg have a same taper angle relative to the second side sealing point, wherein the taper angle of the second and fourth seal legs is not the same as the taper angle of the first and third seal legs, wherein an upper valley is formed between the first and second seal legs, and a lower valley is formed the third and fourth seal legs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675